Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 1 recites a game device configured to provide a wagering game to a player, wherein one or more processors configured to execute a virtual machine monitor (VMM), wherein the VMM is configured to receive wagering game operational health events from at least one virtual machine on a first virtual machine, detect from an analysis of the wagering game operational health events a triggering condition, determine a first action to be taken from the triggering conditions and execute the first action in response to the occurrence of the first trigger event.  No single reference or reasonable combination of references anticipate or make obvious the recited features.  Independent claims 18 and 20 recite similar features are allowed based on the same analysis. 
The concept of a virtual machine is well known in general computing and in gaming devices.  U.S. Patent Application Publication No. 2009/02575407 to Singh is representative of the prior art in the gaming environment.  Singh discloses a gamine device 100, including a first virtual machine 204a and a second virtual machine 204n, wherein each virtual machine utilizes a different operating system (e.g., see Fig. 2, see also paragraphs 23 and 59-62).  Singh fails to disclose detecting a triggering condition of wagering game operational health and taking an action.  U.S. Patent Application Publication No. 2008/0163239 to Sugumar discloses virtual machines outside of the wagering game environment and generally discloses detecting the health of the system in paragraph 14.  However, Sugumar fails to disclose detecting a triggering condition of wagering game operational health and taking an action.  For at least these reasons, claims 1-20 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715